Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 8, 2017

                                     No. 04-17-00520-CV

                 Thilo BURZLAFF, M.D., P.A., and Tamela Arabit-Burzlaff,
                                    Appellants

                                               v.

                                      Janet M. WEBER,
                                           Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI03358
                      Honorable Solomon Casseb, III, Judge Presiding


                                        ORDER
       The appellant’s unopposed motion for extension of time to file reply brief is granted. The
appellant’s reply brief is due on December 20, 2017. No further extensions of time will be
granted.


It is so ORDERED on this 8th day of December, 2017.



                                                    PER CURIAM




ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court